Connor, J.
Two questions manifestly of grave importance to the people of this State as well as to the members of the bar of this State are presented by the record in this proceeding:
1. Has this Court the power to revoke a license to practice law in this State which this Court has issued under statutory authority and in accordance with its Rules, on the ground:
(a) That at the time he applied for the license the licensee fraudulently concealed from this Court the fact that he had been disbarred by the courts of another state in which he had been duly licensed to practice law, on the finding by the courts of said State that the applicant had been guilty of unprofessional conduct in his relations to his clients involving moral turpitude; or,
(b) That at the time he applied for the license the licensee falsely and fraudulently represented to this Court that he had studied law in a law school in this State for two years, and had thereby qualified himself to take the examination by the Chief Justice and Associate Justices of this Court, as prescribed by statutes and Rules of this Court in force at the time of his application for the license?
*3262. If tbis Court bas tbe power to revoke tbe license on either ground, ought tbe power to be exercised by tbe Court on tbe facts found by tbe committee of tbe bar, and approved by tbe Court in tbe instant case ?
We are of opinion, and so bold, that both questions must be answered in tbe affirmative. Tbis Court bas tbe inherent power to revoke a license to practice law in tbis State, where such license was issued by tbis Court, and its issuance was procured by tbe fraudulent concealment, or by tbe false and fraudulent representation by tbe applicant of a fact which was manifestly material to tbe issuance of tbe license. In proper cases, it is tbe duty of tbis Court, and tbis Court will always exercise tbis power and thereby assure tbe people of tbis State and tbe members of tbe bar, that licensees who have fraudulently obtained tbe privilege of practicing law in tbis State shall not enjoy such privilege when tbe fraud bas been disclosed to tbis Court, as in tbe instant case.
It is therefore ordered that tbe license to practice law in tbis State which was issued by tbis Court to tbe respondent Harry A. Gorson on 21 August, 1933, be and tbe same is hereby revoked, that said license be surrendered by tbe said Harry A. Gorson, upon demand, to tbe clerk of tbis Court for cancellation, and that tbe name of tbe said Harry A. Gorson be stricken from tbe roll of licensed attorneys and counselors at law of tbis State.
Tbe motion of tbe Attorney-General in tbis proceeding is
Allowed.
Devin, J., took no part in tbe consideration or decision of tbis ease.